DETAILED ACTION
Claims 1, 3-8, 10-13, 15-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-8, 10-13, 15-18 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Hussain et al. (US 2019/0261025).

Claim 1, Hussain teaches a system for a live streaming activity, comprising:
an activity broadcasting platform server (i.e. server infrastructure, 100) configured to establish a webpage associated with an activity (i.e. live streams), comprising a database configured to record a multimedia material associated with the activity (i.e. graphics) (p. 0043); and

wherein the user equipment generates a plurality of activity pictures in response to conduction of the activity (i.e. graphics into a video overlay), integrates the activity pictures and the multimedia material to generate a live video stream (i.e. combine), and provides the live video stream to a live streaming platform server to instantly broadcast the live video stream via the live streaming platform server (p. 0043),
wherein the user equipment logs into the activity broadcasting platform server according to a user account (i.e. third party streaming service) and sets a live streaming web address and a live streaming time point for the live video stream (i.e. using third party streaming service) (p. 0043),
wherein the user equipment provides the live streaming web address and the live streaming time point to the activity broadcasting platform server, so that the webpage associated with the activity presents the live streaming web address and the live streaming time point (i.e. uploads contents to third party service) (p. 0043)

Claim 3, Hussain teaches the system for a live streaming activity according to claim 1, wherein the user equipment generates the live video stream according to the multimedia material before the activity starts (i.e. live feed is generated first, after then it is encoded with a video overlay then uploaded to streaming service) (p. 0043).



Claim 6,   Hussain teaches the system for a live streaming activity according to claim 1, wherein the webpage established by the activity broadcasting platform server comprises an audience interaction interface for the activity (i.e. follow, donate, etc), and the multimedia material comprises interaction information of the audience interaction interface (fig. 3; p 0105-0109).

Claim 7, Hussain teaches the system for a live streaming activity according to claim 1, wherein the activity comprises an e-sports event (i.e. game signal), and the multimedia material comprises at least one of advertisement information, audience interaction information presented on the webpage (i.e. follow donate, etc.) (p. 0049), player information of a plurality of participants of the e-sports event, analysis data on competition of the e-sports event, and event betting data of the e-sports event.

Claim 8 is analyzed and interpreted as a method of claim 1.
Claim 10 is analyzed and interpreted as a method of claim 3.
Claim 11 is analyzed and interpreted as a method of claim 4.
Claim 12 is analyzed and interpreted as a method of claim 6.
Claim 13 recites “user equipment” for performing the steps of claim 1.  Hussain teaches “user equipment” (240) (fig. 1) for performing the steps of claim 1.

Claim 16 recites “user equipment” for performing the steps of claim 4.  Hussain teaches “user equipment” (240) (fig. 1) for performing the steps of claim 4.
Claim 17 recites “user equipment” for performing the steps of claim 6.  Hussain teaches “user equipment” (240) (fig. 1) for performing the steps of claim 6.

Claim 18 recites “a computer-readable recording medium recording a computer program, loaded by a processor of user equipment” for performing the step of claim 1. Hussain teaches Claim 18 recites “a computer-readable recording medium recording a computer program, loaded by a processor of user equipment” for performing the step of claim 1 (claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (US 2019/0261025) in view Ravindran et al. (US 2018/0192160).

Claim 5,  Hussain is not entirely clear in teaching the system for a live streaming activity according to claim 1, wherein the multimedia material comprises advertisement information, and the activity broadcasting platform server determines advertising revenue according to a number of views of the live video stream and provides the advertising revenue to a participant who produces the live video stream.
Ravindran teaches the system for a live streaming activity according to claim 1, wherein the multimedia material comprises advertisement information (i.e. advertisements), and the activity broadcasting platform server determines advertising revenue according to a number of views of the live video stream and provides the advertising revenue to a participant who produces the live video stream (i.e. revenue sharing scheme) (p. 0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided revenue sharing as taught by Ravindran to the system of Hussain to allow content creators to earn money (p. 0068).

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive.

Claim 1, Applicant argues that with the user equipment (e.g., the user equipment 120) claimed in claim | setting a live streaming web address and a live streaming time point and presenting the live streaming web address and the live streaming time point 
The Examiner respectfully disagrees.  The features of Hussain clearly show a user can upload content from a camera or a video game to a multiplatform service.  The multiplatform server would create a link and a time for the live video of the user.  This is taught in Hussain on p. 0043, 0068-0099.  Hussain also teaches an overlay which displays events and times for live streaming (fig. 2).  Therefore, Hussain clearly teaches the amended features set forth in claim 1.

Conclusion
Claims 1, 3-8, 10-13, 15-18 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Viswanathan (US 2019/0058852) 
Mullig et al. (US 2007/0143493)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        2/8/2022